Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s amendment which was filed on 01/14/2022 and has been entered. Claims 1, 8 and 15 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are pending in this application, with claims 1, 8, and 15 being independent.
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,110,741 (“Cohen et al.”) in view of U.S. Publication No. 2013/0259211 (“Gallagher et al.”).

Regarding claim 1, Cohen discloses a method comprising: 
receiving a phone call on a phone system from a communication network (fig. 3, receive incoming call at 310); 
bridging, by a robocall detection service, an acoustic profile call agent of an acoustic profiler platform (fig. 1, intermediate switch 120 corresponding) onto the phone call (col. 4, lines 44-53, the switch receives an incoming call in step 310. This call is designated for a target-called party and before forwarding the call to the intended recipient/called party, the call is routed within a switch or intermediate switch designated by the called party and/or controlling receipt of phone calls to be passed to the called party);
based at least in part on an audio stream of an originating caller, creating an acoustic fingerprint for the phone call and comparing the acoustic fingerprint with previously stored acoustic fingerprints in 
based at least in part on matching the acoustic fingerprint with one of the previously stored acoustic fingerprints, applying one or more call handling procedures (fig. 3, step 390 disconnect call to called party or step 340 connect call to called party).  
Cohen broadly discloses comparison of the acoustic finger print to store prints but does not specify wherein the acoustic fingerprint includes markers created during the phone call, wherein the signals of the audio stream are transformed from time domain to frequency, and wherein the markers within the power spectrum are noted and distances between markers are stored in the acoustic fingerprint; and comparing, by the acoustic profiler platform.
In a similar field of endeavor, Gallagher et al. discloses landmark-based algorithms extract discrete features from an audio stream called "landmarks", such as spectral peaks, sudden changes in tone, pitch, loudness, etc. At runtime, landmarks extracted from a candidate audio stream are compared to a database of fingerprints based on a distance metric.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparison step in Cohen using the landmark-based algorithm disclosed by Gallagher et al. as a means for determining whether the acoustic fingerprint matches a stored fingerprint.

Regarding claim 8, Cohen discloses a system comprising:
one or more processors; and one or more non-transitory storage media comprising instructions stored thereon (col. 8, lines 12-20), the instructions being executable by the one or more processors to cause the processors to perform one or more actions comprising:
receiving a phone call from a communication network (fig. 3, receive incoming call at 310); 
bridging an acoustic profile call agent (fig. 1, intermediate switch 120 corresponding) onto the phone call (col. 4, lines 44-53, the switch receives an incoming call in step 310. This call is designated for a target-called party and before forwarding the call to the intended recipient/called party, the call is routed within a switch or intermediate switch designated by the called party and/or controlling receipt of phone calls to be passed to the called party);
based at least in part on an audio stream of an originating caller, creating an acoustic fingerprint for the phone call and comparing the acoustic fingerprint with previously stored acoustic fingerprints in a first data store of acoustic fingerprints (fig. 3, step 370; col. 4, lines 60-67, the audio received from the calling party is compared to prior stored audio in step 370. This includes a database lookup of audio, based on the determined caller number or other factors to determine the identity or other information about the calling party. In step 380, where audio signatures are stored, the audio signatures (or fingerprints) are compared to further determine, in step 330, if the call is wanted); and 
based at least in part on matching the acoustic fingerprint with one of the previously stored acoustic fingerprints, applying one or more call handling procedures (fig. 3, step 390 disconnect call to called party or step 340 connect call to called party).  
Cohen broadly discloses comparison of the acoustic finger print to store prints but does not specify wherein the acoustic fingerprint includes markers created during the phone call, wherein the signals of the audio stream are transformed from time domain to frequency, and wherein the markers within the power spectrum are noted and distances between markers are stored in the acoustic fingerprint.
In a similar field of endeavor, Gallagher et al. discloses landmark-based algorithms extract discrete features from an audio stream called "landmarks", such as spectral peaks, sudden changes in tone, pitch, loudness, etc. At runtime, landmarks extracted from a candidate audio stream are compared to a database of fingerprints based on a distance metric.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparison step in Cohen using the landmark-based algorithm disclosed by Gallagher et al. as a means for determining whether the acoustic fingerprint matches a stored fingerprint.

Regarding claims 2 and 9, Cohen discloses based at least in part on not matching the acoustic fingerprint with one of the previously stored acoustic fingerprints, storing the acoustic fingerprint in the first data store of acoustic fingerprints is stored in audio format, which includes recording or creating an audio signature based on the recorded audio (col. 2, lines 16-24, audio may be stored in response to a failure to respond properly by the calling party (failure to send the required digit or digits after the phone call was answered). When such audio matches audio of a subsequent call, the audio from the subsequent call is also recorded, and the subsequent call is determined as unwanted, with the appropriate results for an unwanted call, the recording stored as an audio signature).

Regarding claims 3 and 10, Cohen discloses recording at least a portion of the phone call; and storing the at least a portion of the phone call in a second data store (col. 2, lines 16-24, audio may be stored in response to a failure to respond properly by the calling party (failure to send the required digit or digits after the phone call was answered). When such audio matches audio of a subsequent call, the audio from the subsequent call is also recorded, and the subsequent call is determined as unwanted, with the appropriate results for an unwanted call, the recording stored as an audio signature, note that Examiner interprets “part of the phone call” as broad and including the audio between the calling party and the switch).

Regarding claims 4 and 11, Cohen discloses wherein recording at least a portion of the phone call comprises recording the entire phone call (col. 2, lines 37-57, the entire call can also be recorded, it is determined if a calling party associated with the incoming call is in a database of pre-allowed callers. If not, then the call is answered, by someone other than the called party, and recorded, and conditionally connected and maintained with the called party).

Regarding claims 5 and 12, Cohen discloses based at least in part on matching the acoustic fingerprint with one of the previously stored acoustic fingerprints, storing a phone number that initiated the phone call in a second data store ((Cohen discloses the acoustic fingerprint is used in conjunction with calling number in database to make a determination of a wanted or unwanted call, these and other call attributes are stored together for example as illustrated in Fig. 4).

Regarding claims 6 and 13, Cohen discloses receiving a phone call recording; preparing an acoustic fingerprint of the phone call recording; and storing the acoustic fingerprint of the phone call recording in the first data store (col. 6, lines 13-20, simultaneous to, or after recording, the audio, step 370 is carried out to compare the audio to stored audio or audio signatures. The audio signatures (or audio) are associated together in step 380 to get a broader dataset for unwanted callers, to better recognize such unwanted callers in the future).

Regarding claims 7 and 14, Cohen discloses comparing the acoustic fingerprint of the phone call recording with other previously stored acoustic fingerprints in the first data store of acoustic fingerprints; and based at least in part on matching the acoustic fingerprint of the phone call recording with one of the previously stored acoustic fingerprints, applying one or more call handling procedures (col. 2, lines 16-36, as recorded audio between phone calls is typically not identical, audio from two calls (or audio signatures) is determined to be within a threshold of closeness which is pre-defined (defined before determining a subsequent call is unwanted). This threshold requirement for determining that audio matches are higher, in embodiments, when comparing to prior stored audio which was to a different called party than when comparing audio to a prior call to the same called party or called telephone number. That is, unwanted calls repeated to the same party are judged more likely to be unwanted than if the audio was found only in a call to a different party).

Regarding claim 15, Cohen discloses a method comprising:
receiving a phone call on a phone system (Fig. 1, call from calling party is received at intermediate switch 120); 
bridging an acoustic profile call agent onto the phone call (fig. 1, intermediate switch 120 corresponding) onto the phone call (col. 4, lines 44-53, the switch receives an incoming call in step 310. This call is designated for a target-called party and before forwarding the call to the intended recipient/called party, the call is routed within a switch or intermediate switch designated by the called party and/or controlling receipt of phone calls to be passed to the called party); 
activating, by the acoustic profile call agent, an acoustic fingerprinter configured to create acoustic fingerprints for phone calls and creating, by the acoustic fingerprinter, an acoustic fingerprint for the phone call (fig. 3, step 370; col. 4, lines 60-67, the audio received from the calling party is compared to prior stored audio in step 370. This includes a database lookup of audio, based on the determined caller number or other factors to determine the identity or other information about the calling party);
comparing the acoustic fingerprint for the phone call with existing acoustic fingerprints stored in an acoustic profile database (col. 4, lines 60-67, in step 380, where audio signatures are stored, the audio signatures (or fingerprints) are compared to further determine, in step 330, if the call is wanted); 
based at least in part on a match between the acoustic fingerprint and an existing acoustic fingerprint in a first data store, determining that a source of the phone call is a machine (col. 5, lines 26-40, if the call is unwanted or of unknown status, then step 345 is carried out, where the caller is prompted for input. The prompt for input ensures that the caller is human, in order to deny robocallers); and 
based at least in part on the match, notifying a communication network via the acoustic profile call agent that the match between the acoustic fingerprint and the existing acoustic fingerprint was determined.  (fig. 3, step 390 disconnect call to called party or step 340 connect call to called party).  
Cohen broadly discloses comparison of the acoustic finger print to store prints but does not specify  wherein the acoustic fingerprint includes markers created during the phone call, wherein the signals of an audio stream of the phone call are transformed from time domain to frequency, and wherein the markers within the power spectrum are noted and distances between markers are stored in the acoustic fingerprint.
In a similar field of endeavor, Gallagher et al. discloses landmark-based algorithms extract discrete features from an audio stream called "landmarks", such as spectral peaks, sudden changes in tone, pitch, loudness, etc. At runtime, landmarks extracted from a candidate audio stream are compared to a database of fingerprints based on a distance metric.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparison step in Cohen using the landmark-based algorithm disclosed by Gallagher et al. as a means for determining whether the acoustic fingerprint matches a stored fingerprint.
Regarding claim16, Cohen discloses the method of claim 15, further comprising: based at least in part on not matching the acoustic fingerprint for the phone call with an existing acoustic fingerprint stored in the acoustic profile database, storing the acoustic fingerprint for the phone call in the first data store (col. 2, lines 16-24, audio may be stored in response to a failure to respond properly by the calling party (failure to send the required digit or digits after the phone call was answered). When such audio matches audio of a subsequent call, the audio from the subsequent call is also recorded, and the subsequent call is determined as unwanted, with the appropriate results for an unwanted call, the recording stored as an audio signature).  

Regarding claim 17, Cohen discloses the method of claim 15, further comprising: recording the phone call; and storing at least a portion of a recording of the phone call within a second data store (col. 2, lines 37-57, the entire call can also be recorded, it is determined if a calling party associated with the incoming call is in a database of pre-allowed callers. If not, then the call is answered, by someone other than the called party, and recorded, and conditionally connected and maintained with the called party).  

Regarding claim 18, Cohen discloses the method of claim 15, further comprising:  based at least in part in the match between the acoustic fingerprint for the phone call and the existing acoustic fingerprint in the acoustic profile database, storing a phone number that initiated the phone call in a second data store (Cohen discloses the acoustic fingerprint is used in conjunction with calling number in database to make a determination of a wanted or unwanted call, these and other call attributes are stored together for example as illustrated in Fig. 4).

Regarding claim 19, Cohen discloses the method of claim 15, further comprising: receiving a phone call recording; preparing an acoustic fingerprint of the phone call recording; and storing the acoustic fingerprint of the phone call recording in the acoustic profile database (col. 6, lines 13-20, simultaneous to, or after recording, the audio, step 370 is carried out to compare the audio to stored audio or audio signatures. The audio signatures (or audio) are associated together in step 380 to get a broader dataset for unwanted callers, to better recognize such unwanted callers in the future).  

Regarding claim 20, Cohen discloses the method of claim 19, further comprising: comparing the acoustic fingerprint of the phone call recording with the existing acoustic fingerprints stored in the acoustic profile database; and based at least in part on matching the acoustic fingerprint of the phone call recording with one of the existing acoustic profiles stored in the acoustic profile database, applying one or more call handling procedures (col. 2, lines 16-36, as recorded audio between phone calls is typically not identical, audio from two calls (or audio signatures) is determined to be within a threshold of closeness which is pre-defined (defined before determining a subsequent call is unwanted). This threshold requirement for determining that audio matches are higher, in embodiments, when comparing to prior stored audio which was to a different called party than when comparing audio to a prior call to the same called party or called telephone number. That is, unwanted calls repeated to the same party are judged more likely to be unwanted than if the audio was found only in a call to a different party).   







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7233019 to Pascovici discloses feature extraction generates a set of feature vectors as shown in FIG. 4 for comparison
20190392857 to Thompson discloses a set of landmark features is identified in a section of an audio stream and from these landmark features an audio finger print for the section of the audio stream is determined. This audio finger print is compared with at least one of the plurality of stored audio finger print

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/               Examiner, Art Unit 2652



/AHMAD F. MATAR/               Supervisory Patent Examiner, Art Unit 2652